Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 2-5, 8-14, 16-17 and 19-26 are currently pending in the instant application.
Response to Amendment
	Applicant’s arguments and amendments have been considered and entered into the application.  Applicant has overcome
The 35 U.S.C. 101 and 35 U.S.C. 112, 2nd paragraph rejection of claims 29 and 32-33 in view of Applicant’s cancellation of the claims.
The objection to claims 5-10 and 16-33 in view of Applicant’s cancellation of the claims.
The 35 U.S.C. 112, 1st paragraph rejection of claim 23-25 in view of the Applicant’s amendment to the claims.
The 35 U.S.C. 102(a)(2) rejection of claims 1, 3-7, 11, 16-18, 28, 30-31 in view of Applicant’s amendment to R2 which excludes the prior art of CREW.
The double patenting rejection of claims 1-33 over US Pat. No. 10,640,489 (‘489) and 10,414,755 (‘755) in view of the filed terminal disclaimers.
Terminal Disclaimer
The terminal disclaimers filed on 03/03/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. No. 10,640,489 (‘489), 10,414,755 (‘755) and US Pat. No. 10,647,701 (‘701) have been reviewed and are accepted.  The terminal disclaimers have been recorded.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN CHENG whose telephone number is (571)270-7381.  The examiner can normally be reached on M-F, 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/KAREN CHENG/Primary Examiner, Art Unit 1626